Citation Nr: 9912094	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-20 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of recurrent left (minor) shoulder dislocation, 
currently evaluated as 20 percent disabling. 


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1990 to 
December 1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).

Preliminary review of the record reveals that the RO 
expressly consider referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998), but concluded 
that such action was not supported by the facts.  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Veterans Appeals (the Court) has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
After a longitudinal review of the entire record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran is right handed.

3.  The veteran's left shoulder motion has been reported as 
follows: abduction to 95 degrees; flexion to 140 degrees; 
extension to 40 degrees; internal rotation -15 degrees and 
external rotation -65 degrees.

4.  The veteran has mild weakness, and mild anterior and 
lateral instability of the left shoulder on rotation, but he 
has no subluxation, dislocation, joint separation, redness, 
heat, guarding of movement, or pain on motion.

5.  The postoperative scars of the left shoulder are well 
healed.

6.  The motion of the veteran's left shoulder is not shown to 
be limited to midway between side and shoulder level or to 25 
degrees from the side, and there is no evidence of nonunion 
of (false flail joint) of the humerus; fibrous union of the 
humerus; malunion of the humerus or dislocation or nonunion 
of the clavicle or scapula.  

CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
postoperative residuals of recurrent left (minor) shoulder 
dislocation have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, 
Diagnostic Codes 5200, 5201, 5202 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the current 20 percent evaluation 
for his postoperative residuals of recurrent left shoulder 
dislocation is inadequate because there is sufficient 
evidence to justify a higher evaluation.  It is the decision 
of the Board that the evidence is against an increased 
evaluation for postoperative residuals of recurrent left 
shoulder dislocation.  

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The VA recently examined the veteran and he has not reported 
that any other pertinent evidence might be available.  See 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1998).  In April 1998, the RO granted service 
connection for postoperative residuals of recurrent left 
shoulder dislocation.  The appeal is from that decision.  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has 
continued the issue as entitlement to an increased 
evaluation.  The appellant is not prejudiced by this naming 
of the issue.  The Board has not ignored or dismissed any of 
the issues and the law and regulations governing the 
evaluation of disabilities are the same regardless of how the 
issue has been phrased.  It also appears that the Court has 
not provided a substitute name for the issue.  In reaching 
the determinations, the Board has considered whether staged 
ratings should be assigned.  However, the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case. 

In DeLuca v. Brown, 8 Vet.App. 202 (1995), the Court 
determined that 38 C.F.R. § 4.40 specifically refers to 
disability due to lack of normal "endurance", provides for 
a rating to be based on "functional loss . . . due to . . . 
pain", and states that "a part which becomes painful on use 
must be regarded as seriously disabled."  (Emphasis by 
Court).  Furthermore, section 4.40 provides that "[i]t is 
essential that the [rating] examination . . . adequately 
portray the . . . functional loss."  (Emphasis by Court).  
The examiner should express an opinion on whether pain could 
significantly limit functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  
These determinations should, if feasible, be  'portray[ed]' 
(§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups.  DeLuca, at 205.  
In addition, the Court stated that 38 C.F.R. § 4.45 (1998) 
applies to evaluating injuries of the joints and that an 
examination should consider the degree of additional range-
of-motion loss due to pain, weakened movement, excess 
fatigability and incoordination.  DeLuca, 8 Vet. App. at 207.

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

Arthritis has not been substantiated by X-ray findings, 
therefore 38 C.F.R. Part 4, Diagnostic Code 5003 (1998) is 
not applicable.

There is no evidence of ankylosis of the scapulohumeral 
articulation that would be ratable under 38 C.F.R. Part 4, 
Diagnostic Code 5200 (1998).  

Limitation of motion of the arm to 25° from the side will be 
rated as 40 percent disabling for the major arm and as 30 
percent disabling for the minor arm.  Limitation of motion of 
the arm to midway between side and shoulder level will be 
rated as 30 percent disabling for the major arm and as 20 
percent disabling for the minor arm.  Limitation of motion of 
the arm at shoulder level will be rated as 20 percent 
disabling for the major or minor arm.  38 C.F.R. Part 4, 
Diagnostic Code 5201 (1998).  

Under Diagnostic Code 5202, a 70 percent evaluation is 
warranted for the loss of the head of the humerus of the 
minor arm.  A 50 percent evaluation may be granted when there 
is nonunion of (false flail joint) of the humerus of the 
minor arm.  A 40 percent evaluation is warranted for a 
fibrous union of the humerus of the minor arm.  A 20 percent 
evaluation may be granted when there is malunion of the 
humerus with marked deformity or recurrent dislocation of the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements for the minor arm.  A 20 percent evaluation 
is warranted for malunion of the humerus with moderate 
deformity or recurrent dislocation of the scapulohumeral 
joint with infrequent episodes and guarding of movement only 
at the shoulder level for the minor arm.  38 C.F.R. Part 4, 
Diagnostic Code 5202 (1998).

There is no evidence of impairment of the clavicle or scapula 
ratable under 38 C.F.R. Part 4, Code 5203 (1998).  

Service medical records show that in October 1993 and April 
1996 the veteran dislocated his left shoulder.  He underwent 
surgery in October 1996 due to recurrent dislocations.  He 
received physical therapy for the remainder of his service.  
July 1997 progress notes show that the veteran's left 
shoulder abduction was to 160 degrees; flexion was to 140 
degrees; and pain increased with cross body reaching.  There 
was no soft tissue swelling, ecchymosis, or deformity.  The 
assessment was left shoulder pain 2 degrees to overuse.  

At a VA examination conducted in January 1998, the veteran 
reported discomfort on the anterior aspect of the left 
shoulder with an itching sensation and noise sounds upon 
moving the shoulder on cold days.  He informed the examiner 
that he received treatment, including medication and physical 
therapy once per month for the left shoulder condition.  
Precipitating factors were overhead work and rotations and an 
alleviating factor was hot pads.  The veteran is right 
handed.  Objective findings were abduction to 95 degrees, 
flexion to 140 degrees, extension to 40 degrees, internal 
rotation was minus 15 degrees and external rotation was minus 
65 degrees.  There was no painful motion of the left 
shoulder.  The examiner found mild anterior and lateral 
instability of the left shoulder upon performing rotations.  
There was no subluxation, dislocation or joint separation.  
There was mild weakness of all the muscles of the left 
shoulder with muscle strength graded 4/5.  There was mild 
tenderness to palpation on the left shoulder joint.  There 
was no objective evidence of redness, heat, and guarding of 
movement of the left shoulder.  The veteran had well healed 
surgical scars on the left shoulder.  He had stable 
limitation of motion that was pain free.  X-rays of the left 
shoulder showed normal findings.  The diagnosis was recurrent 
dislocation of the left shoulder, status post-surgical 
repair.

The Board has considered whether the veteran's present 
symptomatology might warrant a higher disability rating under 
Diagnostic Codes 5200, 5201, or 5203.  X-rays of the left 
shoulder showed normal findings.  Abduction was to 95 
degrees, flexion was to 140 degrees, extension was to 40 
degrees, internal rotation was minus 15 degrees and external 
rotation was minus 65 degrees.  There was no painful motion 
of the left shoulder.  As the veteran has good post-operative 
range of motion of his left shoulder and humerus, no 
ankylosis, and no apparent pain, a higher evaluation would 
not be warranted under any of those Codes at this time.

While the veteran is competent to state that his disabilities 
are worse, the findings of the trained medical personnel are 
significantly more probative in determining if the criteria 
for a higher rating are met.  Here, the recent examination 
report findings form a preponderance of evidence, which 
outweigh the veteran's statements and establish that the 
shoulder disability does not approximate any applicable 
criteria for a rating higher than 20 percent.  38 U.S.C.A. § 
5107(b) (West 1991); 38 C.F.R. § 4.7 (1998).

Therefore, an evaluation in excess of 20 percent is not 
warranted.  The examiner noted that there was mild anterior 
and lateral instability of the left shoulder upon performing 
rotations; mild weakness of all the muscles of the left 
shoulder with muscle strength graded 4/5 and mild tenderness 
to palpation on the left shoulder join.  However, there is no 
evidence of record to show that the appellant has a fibrous 
union of the humerus, nonunion of the humerus, or loss of the 
head of the humerus to warrant an evaluation in excess of 20 
percent.  See 38 C.F.R. Part 4, Diagnostic Code 5202 (1998).  
As indicated earlier, the veteran is reportedly able to move 
his left arm freely without pain.  

Finally, and for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (1998).



ORDER

An increased rating for postoperative residuals of recurrent 
left (minor) shoulder dislocation is denied.




		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

